DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12, 13, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 14, 15, 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et. al.  (US 2014/0247795 A1).
Regarding Claim 1, Kim discloses a method of wireless communication performed by a base station (BS) (Fig. 2 BS Para 78-80), comprising: 
transmitting, to a user equipment (UE), an indication of a temporary resource change (Fig. 2 S210 MS Para 12 “transmitting, to a machine-to-machine (M2M) device, a message comprising allocation period information including a persistent allocation period for the M2M device, wherein the allocation period information indicates temporary change or one time reallocation of uplink (UL) persistent allocation for the M2M device…. the allocation period information indicates a temporary change or one time reallocation of the UL persistent allocation” Para 68 “A UL resource allocated according to long cycle persistent scheduling may be temporarily changed” Para 77-79  “Mobile Station (MS)” corresponds to UE.  The “UL basic assignment A-MAP IE” carries the temporary resource change.), wherein the temporary resource change is associated with at least one of a resource configuration, a repetition configuration, or a combination thereof (Para 12 68 79 where “resource allocation” corresponds to resource configuration, “configuration noun an arrangement of elements in a particular form, figure, or combination”) ; and receiving, from the UE, an uplink transmission in accordance with the temporary resource change (Fig. 2 S220 Para 12 “receiving of UL data from the M2M device through the resource indicated by the changed resource allocation information” Para 79 “the MS transmits UL data using the resource allocated according to the UL basic assignment A-MAP IE instead of the resource allocated according to long cycle persistent scheduling in the corresponding subframe (S220)”  The examiner notes that after the temporary resource change expires, the UE transmits uplink using the previous resources, (Fig. 2 S230 Para 12 80)
Regarding Claim 2, Kim discloses the temporary resource change is the resource configuration (Para 12 68 79 where “resource allocation” corresponds to resource configuration)
Regarding Claim 14, Kim discloses a method of wireless communication performed by a user equipment (UE) (Fig. 2 MS Para 78-80 where “MS” corresponds to UE), comprising: 
receiving, from a base station, an indication of a temporary resource change (Fig. 2 S210 BS Para 12 68 77-79  The “UL basic assignment A-MAP IE” carries the temporary resource change), wherein the temporary resource change is associated with at least one of a resource configuration, a repetition configuration, or a combination thereof (Para 12 68 79 where “resource allocation” corresponds to resource configuration); and 
transmitting, to the base station, an uplink transmission in accordance with the temporary resource change (Fig. 2 S220 Para 12 79)
Regarding Claim 15, Kim discloses the temporary resource change is the resource configuration (Para 12 68 79 where “resource allocation” corresponds to resource configuration)
Regarding Claim 27, Kim discloses an apparatus for wireless communication (Fig. 1 150 BS Para 35), comprising:
means for transmitting (Fig. 1 161 Transmitter Para 35), to a user equipment (UE), an indication of a temporary resource change(Fig. 2 S210 MS Para 12 68 77-79  “MS” corresponds to UE.  The “UL basic assignment A-MAP IE” carries the temporary resource change), wherein the temporary resource change is associated with at least one of a resource configuration, a repetition configuration, or a combination thereof (Para 12 68 79 where “resource allocation” corresponds to resource configuration); and
means for receiving (Fig. 1 162 Receiver Para 35), from the UE, an uplink transmission in accordance with the temporary resource change (Fig. 2 S220 Para 12 79)
The examiner notes that the written description of the instant application discloses the corresponding structure, material, or acts for the claimed functions at Para 54
Regarding Claim 29, Kim discloses an apparatus for wireless communication (Fig. 1 100 M2M Device Para 35.  The “Machine-to-Machine (M2M) device” is a type of UE), comprising:
means for receiving (Fig. 1 112 Receiver Para 35), from a base station, an indication of a temporary resource change (Fig. 2 S210 BS Para 12 68 77-79  The “UL basic assignment A-MAP IE” carries the temporary resource change), wherein the temporary resource change is associated with at least one of a resource configuration, a repetition configuration, or a combination thereof (Para 12 68 79 where “resource allocation” corresponds to resource configuration); and 
means for transmitting (Fig. 1 111 Transmitter Para 35), to the base station, an uplink transmission in accordance with the temporary resource change (Fig. 2 S220 Para 12 79)
The examiner notes that the written description of the instant application discloses the corresponding structure, material, or acts for the claimed functions at Para 55
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 7, 8, 17, 20, 21, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al.  (US 2014/0247795 A1) in view of Islam et. al. (US 2018/0317213 A1).
Regarding Claim 4, Kim discloses the method of claim 1.
Islam discloses something Kim does not explicitly disclose: the temporary resource change is associated with a temporary, dynamic change to at least one of a noise level, an interference level, a channel coefficient, a gain, or a combination thereof (Abstract Para 140 “By using DCI to perform resource reconfiguration, the base station may be able to try mitigate the effects of poor channel conditions or interference… DCI may be used to temporarily change the resource configuration of a UE from the default resource configuration to a secondary resource configuration in order to provide a possible benefit” where “interference” corresponds to interference level and “resource configuration” correspond to resource)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed for the temporary resource change to be  associated with a temporary, dynamic change to at least one of a noise level, an interference level, a channel coefficient, a gain, or a combination thereof.  The motivation is to reduce interference as taught by Islam (Para 10).
Regarding Claim 7, Islam discloses the indication is a UE-specific downlink control information (Abstract “downlink control information (DCI) may be used to reconfigure one or more resources used by the UE for an uplink transmission” Fig. 6 Para 71 “In some embodiments, particular DCI may be UE-specific, i.e. only meant for a particular UE” Para 140 “DCI may be used to temporarily change the resource configuration of a UE”)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed for the indication to be a UE-specific downlink control information.  The motivation is to send downlink control information to a particular UE as taught by Islam (Para 71 72).
Regarding Claim 8, Islam discloses the indication is a group-common downlink control information (Abstract “downlink control information (DCI) may be used to reconfigure one or more resources used by the UE for an uplink transmission” Fig. 7 Para 74 “in some embodiments, DCI for a group of UEs may be sent as group common DCI”  Para 140 “DCI may be used to temporarily change the resource configuration of a UE”)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed for the indication to be a group-common downlink control information.  The motivation is to send downlink control information to each member of a group of UEs as taught by Islam (Para 76).
Regarding Claim 17, the combination of Kim and Islam disclose claim 17 as explained in claims 4 and 14.
Regarding Claim 20, the combination of Kim and Islam disclose claim 20 as explained in claims 7 and 14.
Regarding Claim 21, the combination of Kim and Islam disclose claim 21 as explained in claims 8 and 14.
Regarding Claim 28, the combination of Kim and Islam disclose claim 28 as explained in claims 4 and 27.
Regarding Claim 30, the combination of Kim and Islam disclose claim 30 as explained in claims 4 and 29.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et. al.  (US 2014/0247795 A1) in view of Fukuta et. al. (US 2017/0150503 A1).
Regarding Claim 6, Kim discloses the method of claim 1 and a temporary resource allocation.
Fukuta discloses something Kim does not explicitly disclose: a resource allocation includes a time resource configuration and a frequency resource configuration (Para 58 “Of the radio resources allocated to the UE 100, a frequency resource is configured by a resource block, and a time resource is configured by a subframe (or a slot)”)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed for the temporary resource change to include a temporary time or frequency resource configuration, a temporary repetition configuration, or a combination thereof.  The motivation is to allocate time-frequency resources as taught by Fukuta (Para 58).
Regarding Claim 19, the combination of Kim and Fukuta discloses claim 19 as explained in claims 6 and 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Teague et. al (US 2006/0291393 A1) where “sticky” resource assignments are persistent  and “non-sticky” resource assignments are temporary changes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        

/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463